 


 HR 5381 ENR: National Fish Hatchery System Volunteer Act of 2006
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 5381 
 
AN ACT 
To enhance an existing volunteer program of the United States Fish and Wildlife Service and promote community partnerships for the benefit of national fish hatcheries and fisheries program offices. 
 
 
1.Short titleThis Act may be cited as the National Fish Hatchery System Volunteer Act of 2006.  
2.Findings and purposes 
(a)FindingsCongress finds the following: 
(1)The National Fish Hatchery System (in this Act referred to as the System)— 
(A)consists of more than 60 hatcheries, seven fish technology centers, 9 fish health centers, and other fisheries program offices;  
(B)plays an integral role in the recovery of more than 50 threatened species and endangered species and the restoration of over 100 native species;  
(C)provides healthy fish populations that support recreational fishing opportunities, many of which are related to Federal water control structures; and  
(D)works with over 250 partners to help mitigate the impacts of aquatic habitat loss and invasive species.  
(2)The System faces many challenges, including aging facilities, some of which date back to the late 1800s, and maintenance of intensive infrastructures such as wells, pumps, valves, pipes, filters, heaters, chillers, and treatment systems that must keep clean water moving 24 hours a day, 365 days a year.  
(3)By encouraging volunteer programs and donations and fostering non-Federal partnerships with hatchery facilities, Federal funding for the hatcheries can be supplemented.  
(4)By encouraging hatchery educational programs, public awareness of the resources of the System and public participation in the conservation of aquatic resources can be promoted.  
(b)PurposesThe purposes of this Act are the following: 
(1)To encourage the use of volunteers to assist the United States Fish and Wildlife Service in the management of hatcheries within the System.  
(2)To facilitate partnerships between the System and non-Federal entities to promote public awareness of the resources of the System and public participation in the conservation of those resources.  
(3)To encourage donations and other contributions by individuals and organizations to the System.  
3.Gifts to system and particular National Fish Hatcheries 
(a)Authorization of gifts, devises, and bequests for SystemIn furtherance of the purposes of this Act, the Secretary of the Interior may accept any gifts, devises, or bequests of real and personal property, or proceeds therefrom, or interests therein, for the benefit of the National Fish Hatchery System. Such acceptance may be subject to the terms of any restrictive or affirmative covenant, or condition of servitude, if such terms are deemed by the Secretary to be in accordance with law and compatible with the purpose for which acceptance is sought.  
(b)Use of gifts, devises, and bequests 
(1)In generalAny gifts and bequests of money and proceeds from the sales of other property received as gifts or bequests pursuant to this subsection shall be deposited in a separate account in the Treasury and may be expended without further appropriation by the Secretary for the benefit of the System programs administered by the United States Fish and Wildlife Service.  
(2)Gifts, devises, and bequests for particular facilities 
(A)DisbursalAny gift, devise, or bequest made for the benefit of a facility of the System shall be disbursed only for the benefit of that facility and without further appropriations.  
(B)MatchingSubject to the availability of appropriations and the requirements of the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.) and other applicable law, the Secretary may provide funds to match gifts, devises, and bequests made for the benefit of a facility of the System. With respect to each gift, devise, or bequest, the amount of Federal funds may not exceed the amount (or, in the case of property or in-kind services, the fair market value) of the gift, devise, or bequest.  
4.Volunteer enhancement pilot projects 
(a)In generalSubject to the availability of appropriations, the Secretary of the Interior shall carry out a pilot project at 1 or more facilities of the System. Each pilot project shall provide for a volunteer coordinator for the hatchery facility. The volunteer coordinator shall be responsible for recruiting, training, and supervising volunteers. The volunteer coordinator may be responsible for assisting partner organizations in developing projects and programs under cooperative agreements under section 7(d) of the Fish and Wildlife Act of 1956 (16 U.S.C. 742f(d)) and coordinating volunteer activities with partner organizations to carry out the projects and programs.  
(b)ReportNot later than 3 years after the date of the enactment of this Act, the Secretary shall submit a report to the Committee on Resources of the House of Representatives and the Committee on Environment and Public Works of the Senate evaluating and making recommendations regarding the pilot projects.   
5.Community partnership enhancement 
(a)Projects and programsSubject to the requirements of the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.) and other applicable law, and such terms and conditions as the Secretary of the Interior determines to be appropriate, the Secretary may approve projects and programs for a facility of the System that— 
(1)promote the stewardship of resources of the hatchery through habitat maintenance, restoration, and improvement, biological monitoring, or research;  
(2)support the operation and maintenance of the hatchery through constructing, operating, maintaining, or improving the facilities and services of the hatchery;  
(3)increase the awareness and understanding of the hatchery and the System, through the development, publication, or distribution of educational materials and products;  
(4)advance education concerning the purposes of the hatchery and the mission of the System, through the use of the hatchery as an outdoor classroom and development of other educational programs; or  
(5)contribute financial resources to the hatchery, under the terms that require that the net revenues be used exclusively for the benefit of the hatchery, through donation of net revenues from the sale of educational materials and products and through encouragement of gifts, devises, and bequests.  
(b)Treasury accountAmounts received by the Secretary of the Interior as a result of projects and programs under subsection (a) shall be deposited in a separate account in the Treasury. Amounts in the account that are attributable to activities at a particular facility of the System shall be available to the Secretary of the Interior, without further appropriation, to pay the costs of incidental expenses related to volunteer activities, and to carry out cooperative agreements for the hatchery facility.  
6.Hatchery education program development 
(a)GuidanceNot later than 1 year after the date of enactment of this Act, the Secretary of the Interior shall develop guidance for the hatchery education programs to further the mission of the System and the purposes of individual hatcheries through— 
(1)providing outdoor classroom opportunities for students on fish hatcheries that combine educational curricula with the personal experiences of students relating to fish, aquatic species, and their habitat, and to the cultural and historical resources of the hatcheries;  
(2)promoting understanding and conservation of fish, aquatic species, and the cultural and historical resources of the hatcheries; and  
(3)improving scientific literacy in conjunction with both formal and nonformal education programs.  
(b)Hatchery programsBased on the guidance developed under subsection (a), the Secretary of the Interior may, with assistance from the Fish and Wildlife Management Assistance Program, develop or enhance hatchery educational programs as appropriate, based on the resources of individual hatcheries and the opportunities available for such programs in State, local, and private schools. In developing and implementing each program, the Secretary should cooperate with State and local education authorities, and may cooperate with partner organizations in accordance with subsection (d).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
